Citation Nr: 0942657	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  09-23 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for retroperitoneal 
seminoma, to include whether new and material evidence has 
been received to reopen a previously-denied claim.

2.  Entitlement to service connection for right leg 
amputation, status post spindle cell carcinoma, to include 
whether new and material evidence has been received to reopen 
a previously-denied claim.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
January 1977 and from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  Custody of the file was subsequently 
transferred to the RO in Newark, New Jersey, which is 
currently VA's Agency of Original Jurisdiction (AOJ).

The rating decision on appeal denied reopening a previously 
denied claim.  The Statement of the Case (SOC) in May 2009 
shows the RO apparently reopened the claim and denied the 
claim on the merits.  However, even if the RO reopens a claim 
and adjudicates on the merits, the Board must first determine 
if claim was properly reopened and only thereafter may review 
the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in June 2009.  A transcript of 
that testimony is of record.


FINDINGS OF FACT

1.  Service connection for retroperitoneal seminoma and for 
right leg amputation, status post spindle cell carcinoma with 
venous gangrene, was denied by a rating decision in January 
2004; the Veteran was notified of the decision but did not 
appeal.

2.  Evidence received since the January 2004 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient, when 
considered by itself or with previous evidence of record, to 
raise a reasonable possibility of substantiating the claims.

3.  Competent and uncontroverted medical opinion states it is 
more likely than not that the Veteran's retroperitoneal 
seminoma and spindle cell carcinoma are due to exposure to 
toxins during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claims for service connection for retroperitoneal 
seminoma and right leg amputation, status post spindle cell 
carcinoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by retroperitoneal seminoma is due to 
disease or injury that was incurred in active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303(d), 3.304 (2009). 

3.   By extending the benefit of the doubt to the Veteran, 
his disability manifested by for right leg amputation, status 
post spindle cell carcinoma is due to disease or injury that 
was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303(d), 3.304 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  

II.  Analysis

New and Material Evidence

A rating decision in January 2004 denied service connection 
for retroperitoneal seminoma and for right leg amputation, 
status post spindle cell carcinoma with venous gangrene.  The 
Veteran was notified of the denial by a letter in January 
2005, but he did not appeal.  The rating decision of January 
2004 is accordingly final.  38 C.F.R. § 20.302.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence of record at the time of the January 2004 rating 
decision included a May 2003 letter by a private physician 
stating it was possible exposure to toxins may have had some 
influence on the origin of the seminoma.  The RO determined 
this opinion was too speculative and accordingly denied the 
claims.

Evidence received since the January 2004 denial includes an 
October 2006 opinion statement by the same private physician, 
this time stating the onset of a seminoma is more likely than 
not related to previous exposure to chemical toxins.  The 
same physician issued a statement in June 2009 asserting 
water-borne carcinogens are possibly the cause of the 
Veteran's seminoma, a tumor that has been shown repeatedly to 
be associated with chemical hydrocarbon-based carcinogens 
such as those found in the water.

(The Board notes at this point that evidence of record at the 
time of the January 2004 included evidence showing the water 
in Camp Lejeune, North Carolina, had been contaminated by 
hydrogen-based carcinogens.)

The Board finds the October 2006 and June 2009 opinions 
relate to an unestablished fact necessary to substantiate the 
claim (i.e., causal relationship between service and the 
claimed disorders).  The evidence is not cumulative or 
redundant of the evidence previously of record because it 
includes new rationale, and raises a reasonable possibility 
of substantiating the claim.

The Board accordingly finds new and material evidence has 
been received to reopen the claims for service connection on 
appeal.  The Veteran's appeal is granted to that extent.

Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

As noted above, the evidence includes letters from the 
Veteran's private physician dated in May 2003, October 2006 
and June 2009 that in aggregate represent medical opinion 
asserting a nexus between the Veteran's claimed seminoma and 
exposure to carcinogens during active service.  The physician 
in question is shown to be a professor of surgery in a major 
medical center as well as the Chair for the state's 
Commission on Cancer; his competence to render a medical 
opinion regarding the etiology of cancer is accordingly 
demonstrated.

The Board further notes there is no medical opinion of record 
that contradicts the opinion of the Veteran's physician.  The 
Board may not remand for VA medical opinion solely to 
controvert otherwise uncontroverted medical evidence favoring 
the appellant.  See Mariano v. Principi, 17 Vet. App. 305 
(2003); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Whereas the competent and uncontroverted medical evidence of 
record establishes a causal relationship between the 
Veteran's claimed seminoma and active service, the Board 
finds the criteria for service connection are met and the 
claim must be allowed.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the medical and lay evidence is at least in 
equipoise, and the benefit-of-the-doubt rule applies.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  The Board accordingly finds that the claims of 
service connection for retroperitoneal seminoma and right leg 
amputation must be allowed.  


ORDER

Service connection for retroperitoneal seminoma is granted.

Service connection for right leg amputation, status post 
spindle cell carcinoma, is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


